Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This office action is responsive to the Amendment and Remarks filed 16 September 2021, wherein claim 4 was canceled. Claims 1-3 and 5-24 are pending in this application, with claims 7-11 and 17-24 remaining withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and claims 1-3, 5, 6 and 12-16 being presently under consideration in this application. 

Response to Amendment
Applicants have amended the base independent claim 1 to incorporate therein the limitation of canceled claim 4. Subsequently, the only difference between independent claim 1 and independent claim 12, is that claim 1 also recites: 
    PNG
    media_image1.png
    137
    820
    media_image1.png
    Greyscale


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kondo et al. (U.S. Patent No. 7,323,238). 
The Examples and the claims in Kondo et al. discloses a liquid crystal polymer film characterized by comprising a liquid crystal polymer and carbon black.
Each of the present independent claims 1 and 12 are essentially drawn to a liquid crystal polymer film differing only in the claimed properties associated with the said film, said films of each claims 1 and 12 characterized by comprising the combination of a black pigment and a liquid crystal polymer. Kondo et al. discloses the components of the film claim except for the properties of lightness, dielectric loss tangent, minimum dielectric breakdown strength, and a maximum-to-minimum ratio of in-plane thermal linear expansion coefficient in claim 1, and the properties of number density of high-
Although Kondo et al. does not specify the claimed properties of lightness, dielectric loss tangent, minimum dielectric breakdown strength, and a maximum-to-minimum ratio of in-plane thermal linear expansion coefficient as in claim 1, or the properties of number density of high-concentration spots of the black pigment with specified size, and film thickness as in claim 12, since a composition of matter, i.e., film, is claimed, and Kondo et al. discloses the claimed components of said film, it is asserted that the film of Kondo et al. inherently possesses the recited properties, and that the claimed film lacks novelty, absent object evidence to the contrary.  Assuming arguendo that the film of Kondo et al. does not inherently possess the recited properties, then Kondo et al. is also relied upon under 35 U.S.C. § 103 because it would have been obvious to one of ordinary skill in the art to modify the amount of each of the liquid crystal polymer and black pigment components with reasonable expectation of achieving the advantages generally taught therein, absent object evidence to the contrary.

Claims 1-3, 5, 6 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over St. Lawrence (U.S. Patent No. 6,761,834).

Each of the present independent claims 1 and 12 are essentially drawn to a liquid crystal polymer film differing only in the claimed properties associated with the said film, said films of each claims 1 and 12 characterized by comprising the combination of a black pigment and a liquid crystal polymer. St. Lawrence et al. discloses the components of the film claim except for the properties of lightness, dielectric loss tangent, minimum dielectric breakdown strength, and a maximum-to-minimum ratio of in-plane thermal linear expansion coefficient in claim 1, and the properties of number density of high-concentration spots of the black pigment with specified size, and film thickness in claim 12. The Examiner cannot determine whether or not the film of St. Lawrence inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02. 
Although St. Lawrence et al. does not specify the claimed properties of lightness, dielectric loss tangent, minimum dielectric breakdown strength, and a maximum-to-minimum ratio of in-plane thermal linear expansion coefficient as in claim 1, or the properties of number density of high-concentration spots of the black pigment with specified size, and film thickness as in claim 12, since a composition of matter, i.e., film, is claimed, and St. Lawrence et al. discloses the claimed components of said film, it is asserted that the film of St. Lawrence et al. inherently possesses the recited properties, .

Response to Arguments
Applicant's arguments filed 16 September 2021, which simultaneously address the rejections of over Kondo et al. (‘238) and St. Lawrence (‘834) in preceding paragraphs 7 and 8, have been fully considered but they are not persuasive. 
In response to applicants’ arguments that “it is important to note the manufacturing process for arriving at the size of the high-concentration spots” (emphasis added), and the ensuing discussion of how the “high-concentration spot size of the black pigment in the film can be significantly reduced by passing a mixture of a molten liquid crystal polymer and a black pigment through a filter with a specified pore size” (emphasis added), the Examiner notes that the features upon which applicant relies, i.e., each of the manufacturing process and the passing of the molten liquid crystal polymer and a black pigment through a filter with a specified pore size, are not recited in the rejected claims, especially as each of independent claims 1 and 12 are drawn to a black liquid-crystal polymer film. 
formed by this process” (emphasis added), Examiner notes that applicants’ arguments citing unclaimed features are not commensurate in scope with the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722